Citation Nr: 0011701	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-20 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for tinea 
versicolor, previously classified as vitiligo, on appeal from 
the initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, on appeal from the initial grant of 
service connection.

3.  Entitlement to an evaluation in excess of percent for a 
left knee disability, on appeal from the initial grant of 
service connection.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
October 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  In March 1999, the 
Board remanded this case to the RO for further development.  
With respect to the claims of entitlement to higher 
evaluations for the right and left knee disorders, remand is 
again required, and they are the subject of the remand that 
follows.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's skin condition affects the back, upper 
arms, and shoulders; said condition is manifested by a few 
small hypo-pigmented areas that do not produce exfoliation, 
itching, crusting, scarring, ulceration, or marked 
discoloration, and that are not visible in color photographs 
taken on VA examination. 

3.  Pes planus pre-existed military service, and there is no 
evidence of aggravation during service.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
evaluation for a skin condition, on appeal from the initial 
grant, and VA has satisfied its duty to assist him in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable evaluation for a skin 
condition have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, Part 4, Diagnostic 
Codes 7800 and 7806 (1999).

3.  The claim of entitlement to service connection for 
bilateral pes planus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On a report of medical examination for enlistment dated in 
May 1992, pes planus, moderate, asymptomatic was noted by the 
examiner.  On a report of medical history dated in April 
1993, the veteran reported no history of foot trouble.  In 
April 1994, the veteran was seen with a complaint of a 
painful right foot after having stepped on glass the previous 
weekend.  A small fragment was removed from the plantar 
surface at the base of the second digit.  No other 
abnormalities of the foot were noted.  On a report of 
examination for separation in September 1996, bilateral flat 
arches were noted.  On the report of medical history of the 
same date, the examiner noted that flat feet were not 
considered disabling.  

In November 1996, the veteran applied for VA compensation 
benefits for, inter alia, a skin disorder and bilateral pes 
planus.  In January 1997, the veteran was accorded a VA 
general medical examination.  He reported that he worked 
doing computer networking.  The examiner noted multiple 
patchy, non-raised areas of hypopigmentation "consistent 
with vitiligo."  These areas were scattered over the 
veteran's neck and shoulders.  A dermatological condition was 
not reported on the veteran's face or his extremities.  His 
feet were noted to be normal, but pes planus was among the 
diagnoses given.  

The RO granted service connection for vitiligo and assigned a 
noncompensable evaluation.  The veteran appealed the initial 
rating assigned on the grant of service connection.  In a 
hearing in September 1997, the veteran stated that the skin 
condition consisted of white spots that showed up on his 
chest and shoulders primarily.  He said they "raised 
eyebrows" at modeling agencies through whom he tried to find 
work as a model.  He said the white spots might sway an 
agency not to use him for a bathing suit ad.

With respect to his flat feet, the veteran testified that he 
did not know he had flat feet until 1993 when, after some 
training, he had removed his shoes, and someone in his 
platoon saw his feet and commented that they were flat.  The 
veteran said he then looked at them and agreed that they were 
flat.  He said that was the first time he realized it.  He 
said he did not know what symptoms to attribute to flat feet.  
The veteran said his feet are completely flat, and it is 
obvious to him that running, hikes in boots, and prolonged 
standing in the military played a major part in that.  He 
said he did not see any medical care provider for his feet 
and that wearing shoes with high arches hurt his feet, but 
normal shoes did not.  He said he felt pins and needles in 
his feet when standing a long time.  He said his work, other 
than modeling, was installing computer network systems and 
keying PBX telephone systems.

In March 1999, the Board remanded the claims for additional 
information, to consist of examinations and obtaining color 
photographs of the skin condition.  In April 1999, the 
veteran was accorded a VA skin disease examination.  The 
examiner reviewed the claims file and noted that there was no 
treatment related to the veteran's skin condition.  The 
examiner noted small, faintly hypo-pigmented macules over the 
veteran's deltoids bilaterally.  The macules measured no more 
than 5 to 6 millimeters.  There was no scale and no deeply 
pigmented areas.  The orificial area of the body was clear.  
There was no ulceration, exfoliation, or crusting, and there 
were no associate systemic or nervous manifestations.  The 
diagnosis was tinea versicolor, currently quiescent.  The 
examiner noted that, while the KOH was negative, the history 
given by the veteran was "an absolutely classical" history 
for this particular condition.  Namely, the veteran said he 
saw hypo-pigmented spots, appearing during the summer months, 
when the rest of the area maintained its ability to tan.  The 
examiner noted that the diagnosis of vitiligo was incorrect, 
because the areas involved were not deeply pigmented, but 
rather "hyperpigmented" [sic] and "considering the 
transient nature of this condition" the diagnosis of 
vitiligo was incorrect.

Color photographs were included with the examination report.  
They showed a man with very large tattoos over both scapular 
areas of the back, on the left breast, and encircling the 
left upper arm.  There were a very few small, pimple-like 
eruptions on his back, shoulders, and upper arms, appearing 
slightly reddish in color.  The eruptions were not numerous, 
nor were they repugnant, being fairly insignificant.  No 
pitting or scars were shown, and there were no evident hypo-
pigmented areas.  The white spots complained of by the 
veteran at his hearing were not visible in the photographs.  

On examination of the feet, the veteran's complaints dealt 
primarily with his knees.  The examiner noted that both feet 
appeared normal, except for the pes planus.  Each arch was 
measured to be one centimeter from touching the floor.  The 
veteran's gait was fluid, and there were no limitations on 
standing or walking.  There were no callosities, breakdown, 
or unusual shoe wear.  There were no skin or vascular 
changes.  Posture, standing, squatting, supination, 
pronation, and rising on toes and heels were all excellent.  
He had flat feet with good alignment and no hallux valgus.  
The diagnosis was bilateral pes planus, congenital.  The 
examiner expressed the opinion that the veteran had pes 
planus when he entered the service and that the condition 
might have worsened due to natural progression.  X-rays of 
the feet showed no congenital skeletal abnormalities and no 
acute fracture or dislocation.



II.  Analysis

A.  Higher Evaluation for Skin

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, the 
appellant has presented a well-grounded claim.  The appellant 
has been accorded an examination and a hearing, his service 
medical records have been associated with the file, and there 
is no indication of additional relevant treatment records 
that should be obtained.  Accordingly, the duty to assist has 
been discharged.  38 U.S.C.A. §§ 5103, 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, considered all the evidence of the record at 
each stage of the proceedings on appeal.  It has addressed 
the appropriate regulations.  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the appellant in considering the issue as one of 
entitlement to a higher rating on appeal from the initial 
grant of service connection.

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

The veteran's skin condition of the back, shoulders, and 
chest has been rated as noncompensable pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7800, which applies to disfiguring 
scars of the head, face, and neck.  Where there are 
disfiguring scars of the head, face, or neck, resulting in 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, a 50 
percent evaluation will be assigned.  Where the disfiguring 
scars of the head, face, or neck are severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, a 30 percent evaluation will be assigned.  Where 
the scars are moderate and disfiguring, a 10 percent 
evaluation will be assigned.  Where the scars are slight, a 
zero percent evaluation will be assigned.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1999).  When, in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating may be increased to 50 
percent, and the 10 percent rating may be increased to 30 
percent.  Id.

The veteran's skin condition does not affect his head, face, 
or neck.  Therefore, the anatomical location is not strictly 
applicable.  The photographic evidence and the examiner's 
report clearly show that the veteran does not have a skin 
disorder that might be described as disfiguring or involving 
marked color contrast.  The very few apparent pimples 
observed in the color photographs do contrast in color with 
the veteran's skin, but the contrast is not marked, nor is he 
service-connected for acne or an acneiform disorder.  
Accordingly, consideration will be given to other diagnostic 
codes to determine whether they might be more appropriate to 
the condition for which the veteran is service connected.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1999).  The veteran did not have any noticeable 
scars on the VA examination, nor was there any evidence of 
pain, tenderness, ulceration, or limitation of function.  
There is no basis for assigning an evaluation under any of 
these codes.

Consideration is also given to Diagnostic Code 7806, eczema.  
Diagnostic Code 7806 provides for a noncompensable evaluation 
if there is slight exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.  A 10 percent evaluation 
is assigned if there is exfoliation, exudation or itching 
involving an exposed surface or an extensive area.  A 30 
percent evaluation is warranted if there is constant itching 
or exudation, extensive lesions, or marked disfigurement.

Exfoliation is defined as "a falling off in scales or 
layers."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 594 (27th ed. 
1988).  Exudation is defined as "the escape of fluid, cells, 
and cellular debris from blood vessels and their deposition 
in or on the tissues, usually as the result of 
inflammation."  DORLAND'S at 600. 

The area affected by the skin condition has been the upper 
arms, back, and shoulders.  The veteran has said that he gets 
the white spots of which he complains on his chest as well.  
Although the veteran testified at his hearing that the skin 
condition did not wax and wane, but continually got worse, he 
told the VA examiner that the white spots are seasonal, 
appearing more in summer, and are noticeable to him when he 
tans, as they remain white.  On the color photographs, taken 
in April, there are no white areas or hypo-pigmented areas 
visible, although the examiner described some very small 
areas of hypo-pigmentation.  The Board assumes those small 
areas are there but not apparent in the photographs.  

The photographs do show a very few pimples or eruptions, but 
they are not over an extensive area.  They show one apparent 
pustule on the upper left arm, above a tattoo, and possibly 
another forming pustule above that.  Otherwise, there are a 
few slight and barely distinguishable reddish spots in a few 
widely-spaced areas.  However, the veteran is not service-
connected for acne.  There is no evidence of itching, 
scaling, ulceration, or exfoliation.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence does not show 
that the veteran experiences a tinea versicolor on an exposed 
area, such as the neck, face, or lower arms.  There is no 
evidence of exfoliation and itching.  Moreover, the medical 
evidence does not show the skin condition to be disfiguring, 
or productive of constant itching or exudation, or of 
extensive lesions.  

The Board finds no support for the veteran's contention that 
his tinea versicolor interferes with his ability to find 
employment as a model.  First, in the color photographs 
submitted, white spots are not visible.  Accordingly, it is 
difficult to imagine that the condition would be a hindrance 
in a profession in which professional photography would be 
done.  Hence, the preponderance of the evidence is against 
assigning a compensable evaluation for the veteran's service-
connected skin disorder pursuant to pertinent diagnostic 
criteria.  38 C.F.R. Part 4, Diagnostic Code 7800 or 7806 
(1999).  Thus, the veteran's claim is denied.  

B.  Service Connection for Pes Planus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.303(b) (1999).

On the veteran's entrance examination report, moderate pes 
planus was clearly noted.  Accordingly, as to that condition, 
the presumption of soundness has been rebutted.  

The veteran's allegation is that his pes planus was 
aggravated by his military service.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  If he 
has not presented a well-grounded claim, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist in the development of the claim, because 
such additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id. at 81.  
However, to be well-grounded, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  The United 
States Court of Veterans Appeals (Court) has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995). 

To be well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

It is uncontroverted that the veteran had pes planus when he 
entered the service.  He has it now.  The question is whether 
there is any competent evidence of increase in the condition 
(aggravation) during service.  The Board finds that there is 
not.  The veteran never sought treatment for or had any 
complaints regarding his flat feet during service.  The only 
complaint regarding his feet had to do with a foreign body 
that was removed after the veteran stepped on some glass.  
The veteran testified that he was not even aware that he had 
flat feet until a fellow service member pointed it out to 
him.  He clearly was having no problems at that time 
associated with his flat feet.

He has received no treatment post-service for his flat feet.  
The examiner remarked that there were no callosities or 
abnormal wear to his shoes because of flat feet.  The 
examiner stated the opinion that the veteran's flat feet 
"might have worsened" but attributed any worsening to 
natural progression.  The examiner's opinion does not even 
offer strong support for the proposition of worsening of the 
condition, and there is certainly nothing in service medical 
records to indicate any worsening.  The veteran's assertions 
do not offer any evidence of increase in disability during 
service, particularly as he claims to have been unaware of 
the condition until it was pointed out to him by a fellow 
service member.

There is simply no competent evidence of aggravation in 
service, and the appellant's claim is lacking an essential 
element in order to meet the initial test of well 
groundedness.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Entitlement to a compensable evaluation for a dermatological 
condition classified as tinea versicolor, and previously 
classified as vitiligo, on appeal from the initial grant of 
service connection, is denied.

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

The Board remanded this case in March 1999 to obtain 
additional medical information.  Unfortunately, the Board 
finds that a remand is again necessary. 

The Board asked that an orthopedic examination of the 
veteran's knees be accomplished.  An examination was 
scheduled but the veteran failed to report for said exam.  
Shortly thereafter, the veteran sent a letter to the VA 
notifying the VA that he had moved.  More importantly, the 
letter informing him of the orthopedic examination was sent 
to his previous address, and he did not receive notification 
of the examination in time to report for it.  

It is incumbent upon the veteran to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, a claim for an increase 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  Examples of 
"good cause" include, but are not limited to, the illness 
or hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

The veteran has reported his willingness to report for an 
examination.  He has provided his new address and phone 
number.  He has also requested that his examination be 
provided in the Atlanta, Georgia, area, but that his claims 
file remain under the jurisdiction of the Montgomery RO.  The 
veteran has shown good cause for his failure to report for 
the scheduled examination, and it would be reasonable to 
accord him an examination in a location as close as possible 
to where he now lives.

Accordingly, while the Board sincerely regrets the additional 
delay, this case is REMANDED for the following:

1.  The RO should arrange to schedule the 
veteran for an orthopedic examination of 
his knees at a VA facility in the 
Atlanta, Georgia, area to assess the 
severity of his patellofemoral syndrome, 
patella tendonitis, iliotibial band 
syndrome of both knees.  All necessary 
tests should be conducted, such as range 
of motion studies and strength tests, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is asked to note 
that x-rays were taken in April 1999 and 
that the reports are associated with the 
claims file.  The examiner is asked to 
review the claims file and this remand 
prior to conducting the examination and 
to state in the examination report that 
the claims file has been reviewed.  The 
specific functions of the knee joints 
affected by the service connected 
disability should be noted, including 
whether the disorder causes instability, 
limitation of movement, weakness, laxity, 
or subluxation.  Whether there is likely 
to be additional limitation of function 
due to pain on use or during flare-ups is 
to be discussed.  What function would be 
so limited should be described.

2.  Thereafter, review the claims folder 
and examination report to be sure that it 
is adequate.  If it is not, it must be 
returned for correction or clarification.  
Adjudicate the appellant's claims and, if 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, allowing an appropriate 
period of time for response.

Thereafter, the claim should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until he is contacted by 
the regional office. The purpose of this REMAND is to obtain 
additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


